Citation Nr: 1047326	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  05-12 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral wrist 
disorders.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from March 
1975 to April 1979.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from February 2004 and August 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The case was brought before the Board in February 2009, at which 
time the claims were remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claims, to include affording him a VA 
examination. The requested development having been completed, the 
case is once again before the Board for appellate consideration 
of the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran's bilateral wrist disorders, to include 
degenerative joint disease (DJD), are not related to a disease or 
injury in service; arthritis was not manifested within 1 year of 
separation.

2.  The Veteran's service-connected disabilities do not preclude 
him from obtaining and retaining substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral wrist disorders were not incurred in 
or aggravated by active service nor may they be presumed to have 
been incurred therein.  38 U.S.C.A. §§1101, 1110, 1112, 1113, and 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 
(2010).

2.  The criteria for entitlement to a total rating based on 
individual unemployability have not been met.  38 U.S.C.A. §  
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to 
the Veteran in August 2002, April 2004, March 2006, December 2006 
and July 2007.  Those letters advised the Veteran of the 
information necessary to substantiate his claims, and of his and 
VA's respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).   The 2006 letters also explained 
how disability rating and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Veteran was afforded medical examination to obtain an opinion 
as to whether his bilateral wrist disorders can be directly 
attributed to service.  Since that is the only claimed condition 
actually shown in the service medical records, VA's duty to 
assist by obtaining a medical opinion extends only to this claim.  
Cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004) ("Because 
some evidence of an in-service event, injury, or disease is 
required in order to substantiate a claim for service connection 
and because a post service medical examination could not provide 
evidence of such past events, a medical examination conducted in 
connection with claim development could not aid in substantiating 
a claim when the record does not already contain evidence of an 
in-service event, injury, or disease.").  Further examination or 
opinion is not needed because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions may 
be associated with the Veteran's military service.  This is 
discussed in more detail below.  

With respect to the Veteran's TDIU claim, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  In addition, where the evidence of 
record does not reflect the current state of the Veteran's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations of all 
his service-connected disabilities, most recently in 2009.  These 
examinations are adequate because they are based on a thorough 
examination, a description of the Veteran's pertinent medical 
history, a complete review of the claims folder and appropriate 
diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 
124-25 (2007) (holding an examination is considered adequate when 
it is based on consideration of the appellant's prior medical 
history and examinations and also describes the disability in 
sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one).  The examiners also 
provided an opinion with regard to the overall effect the 
Veteran's service disabilities have on his employability. 

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claims.  

Service Connection (Bilateral Wrists)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
either manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 C.F.R. §§ 
3.307, 3.309(a).  Here, no legal presumption is applicable 
because the earliest evidence of the Veteran's arthritis is 
decades after service. 

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

The Veteran claims his current bilateral wrist disorders are due 
to an in-service injury where he claims he fractured both wrists. 

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

The Veteran's service treatment records confirm the Veteran had a 
hyperextension-type injury to his bilateral wrists in February 
1978.  At that time, his arms were placed in short casts.  
Although acute fractures were suspected on examination, x-rays 
were within normal limits.  Indeed, a February 1978 orthopedic 
consult report indicates the Veteran's wrists were normal 
clinically and radiographically.  Rather, the impression at that 
time was "sprains, healed."  Aside from this injury, the Board 
further notes the Veteran complained of pain in his right hand in 
March 1976 indicating, at that time, that he had a previous 
fracture of the right hand three years prior (before his military 
service).  In March 1977, moreover, the Veteran was treated for a 
laceration of the third left digit.  No other complaints, 
treatment or diagnoses of the wrists specifically, however, are 
in the service treatment records.  Indeed, the Veteran's April 
1979 separation examination contains no complaints or clinical 
findings relevant to the bilateral wrists.

A veteran who served during wartime service after December 31, 
1946, is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or where 
clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports are 
to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  The presumption of soundness, however, attaches only 
where there has been an induction medical examination during 
which the disability about which the veteran later complains was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).

The Veteran's entrance examination found no bilateral hand or 
wrist abnormalities, thus the Veteran is presumed to have entered 
service in sound condition.  

While the service treatment records verify the Veteran injured 
his wrists in February 1978, it appears from the service 
treatment records that the injury was acute and transitory.  The 
Veteran's injury ultimately resolved and the Veteran proceeded to 
serve for over one year thereafter with no further complaints, 
treatment or diagnoses of bilateral wrist problems.  The service 
treatment records are simply devoid of findings consistent with 
in-service incurrence of chronic bilateral wrist disorders. 

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. 
§ 3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  The pertinent inquiry here then 
is whether the Veteran's current bilateral wrist disorders are 
related to his in-service hyperextension injury or any other 
incident of his military service.  The Board concludes they are 
not.

After service, private treatment records show the Veteran was 
seen for complaints of bilateral wrist pain as early as 2004, 
over two decades after service.  At that time, the Veteran was 
diagnosed with arthritis of the bilateral wrists. 

The Veteran was afforded a VA examination in March 2009 where the 
examiner noted the Veteran's military history of bilateral wrist 
injury as well as the Veteran's current complaints.  The examiner 
diagnosed the Veteran with DJD of the bilateral wrists opining 
that the Veteran's bilateral wrist DJD "is unlikely related to 
his isolated sprains of both wrists during active service in 
1978."  The examiner reasoned that fractures were ultimately 
ruled out at that time and no chronic condition was noted on the 
April 1979 separation examination. 

The Board finds the 2009 examination opinion persuasive.  It is 
based on a thorough examination of the Veteran and a complete 
review of the claims folder.  Also compelling, no medical 
professional has ever linked the Veteran's wrist disorders to any 
incident of his military service. 

The Board has considered the Veteran's statements.  In accordance 
with the recent decision of the United States Court of Appeals 
for the Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006), the Board concludes that the lay evidence presented 
by the Veteran concerning his continuity of symptoms after 
service is credible regardless of the lack of contemporaneous 
medical evidence.  The provisions concerning continuity of 
symptomatology do not, however, relieve the requirement that 
there be some evidence of a nexus to service.  For service 
connection to be established by continuity of symptomatology 
there must be medical evidence that relates a current condition 
to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997). 

Although the Board does not doubt the Veteran's reported 
symptomatology through the years and that he believes his wrist 
disorders are related to in-service injury, he is a layman and 
unable to make such a medical determination.  See Rucker, 10 Vet. 
App. at 74. 

Rather, the most probative medical evidence in this case does not 
support a causal connection of any current bilateral wrist 
disorder and his military service.  Regrettably, no medical 
professional has ever linked the Veteran's current bilateral 
wrist diagnoses to any incident of service.  

In light of the medical evidence described above, the Board finds 
that service connection is not warranted.  Direct service 
connection requires a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
The most probative evidence of record is against such a finding 
in this case.  In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed Cir. 2001).

TDIU

Essentially, the Veteran contends that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities, currently evaluated as a combined 80 percent 
disabling.  His service connected disabilities specifically 
include the following:  depression, evaluated as 50 percent 
disabling, tinnitus, evaluated as 10 percent disabling, a left 
knee disability, currently rated as 10 percent disabling for 
degenerative arthritis and 10 percent disabling for ligament 
laxity, a left shoulder disability, currently evaluated as 10 
percent disabling, bilateral ankle disabilities, currently 
evaluated as 10 percent disabling each, hypertension, currently 
evaluated as 10 percent disabling, and hearing loss, currently 
non-compensably rated. 

Specifically, the Veteran indicates he used to work at a stamping 
plant in a very laborious job, which became impossible due to 
severe joint pain.  He further contends his depression affects 
his ability from performing any job effectively.  He indicated on 
his TDIU claim that he last worked in May 2005.

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the Veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Therefore, the Veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), and 
the only remaining question in this case is whether the Veteran 
is unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.

In determining unemployability status, the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the above percentages for 
service-connected disabilities are met and in the judgment of the 
rating agency such service-connected disabilities render the 
Veteran unemployable.  38 C.F.R. § 4.16(a).  

The United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) has stated: 

In determining whether appellant is 
entitled to a total disability rating based 
upon individual unemployability, neither 
appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In other 
words, the BVA must determine if there are 
circumstances, apart from non-service-
connected disabilities, that place this 
veteran in a different position than other 
veterans with an 80 [percent] combined 
disability rating.  See 38 C.F.R. § 4.16(a) 
(1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The Veteran indicated on his TDIU form that he completed "some" 
college, last worked in May 2005 and has not made efforts to 
secure employment since that time.

Although the Veteran maintains that his service-connected 
conditions render him unemployable, the preponderance of the 
evidence is against such a conclusion.  

The Veteran's private treatment records from Dr. Scott, D.O. 
dated in 2004 indicated significant treatment for various joint 
problems, to include his service connected knee, shoulder, and 
ankles.  These 2004 records, however, also indicate significant 
complaints of joint pain in the bilateral ankles, which are not 
service-connected and the right knee, which is not service-
connected.  In August 2004, Dr. Scott indicated that the 
Veteran's joint pain, especially in his bilateral hands and 
wrists, make working extremely painful.  Dr. Scott indicated 
within the August 2004 statement that the Veteran continues to 
work, which has become difficult due to his various joint pains.  
Dr. Scott further indicated that he advised the Veteran that "it 
would be best treated with a sedentary job, [the Veteran] states 
this is impossible at this time."  
 
Thereafter, the Veteran indicated on his TDIU form that he 
stopped working in May 2005 because the joint pain became too 
severe to continue.  Dr. Scott, however, as indicated above did 
not indicate the Veteran could not work due to joint pain, but 
rather that the Veteran would be better suited for a sedentary 
job.

The Veteran was afforded VA examinations for his service-
connected disabilities in March 2009.
 
With regard to his depression, the March 2009 VA examiner 
assigned the Veteran with a Global Assessment Functioning (GAF) 
score of 55 for "moderate symptoms" (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  DSM-IV 
(American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)).  The examiner, 
moreover, opined that the Veteran's joint and mood problems 
affect his ability "to be employed effectively."  The examiner, 
however, did not opine that the Veteran was unemployable.

The Veteran was also afforded a VA audiological examination in 
March 2009 where the VA examiner opined that the Veteran's 
hearing loss and tinnitus "do not preclude gainful employment."

The Veteran, additionally, was afforded a VA joint examination in 
March 2009 where the examiner diagnosed the Veteran with DJD of 
the left knee joint, recurrent bilateral ankle sprains, left 
ankle ligament calcification, and left shoulder rotator cuff 
tendinitis.  The examiner also diagnosed the Veteran with non-
service connected disorders, including hypertension, DJD of the 
bilateral ankles and DJD and disk disease involving the 
lumbosacral spine.  With regard to employability, the examiner 
opined that none of the diagnoses listed "prevent [the Veteran] 
from doing his daily routine activities and sedentary jobs."

In short, both the VA and private medical evidence indicates that 
the Veteran is able to perform sedentary jobs despite his 
service-connected disabilities.  The Board finds that although 
the Veteran's disabilities cause some occupational impairment, 
the medical evidence does not establish that the Veteran's 
disabilities cause total occupational impairment. 

The Board has considered the Veteran's statements and does not 
contest that the Veteran's service-connected disabilities are 
serious and cause limitations, clearly they do.  Standing alone, 
however, it is not apparent that they would impede the Veteran's 
ability to retain any substantial employment, especially 
sedentary employment.  There is simply no persuasive evidence 
that the Veteran is totally unemployable due solely to his 
service-connected disabilities. 

In Van Hoose, the Court noted, 

The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is 
not enough.  A high rating in itself is 
recognition that the impairment makes it 
difficult to obtain and keep employment.  
The question is whether the veteran is 
capable of performing the physical and 
mental acts required by employment, not 
whether the veteran can find employment.  

Van Hoose, 4 Vet. App. at 363 (citation omitted).  In this case, 
as in Van Hoose, there simply is no evidence of unusual or 
exceptional circumstances to warrant a total disability rating 
based on the Veteran's service-connected disabilities alone.  

Accordingly, given the evidence of record, the Board finds that 
the Veteran's service-connected disabilities alone do not result 
in marked interference with employment.  See 38 C.F.R. 
§ 3.321(b)(1).  In the absence of any persuasive evidence of 
unusual or exceptional circumstances beyond what is contemplated 
by the assigned combined disability evaluation of 80 percent, the 
preponderance of the evidence is against the Veteran's claim that 
he is precluded from securing substantially gainful employment 
solely by reason of his service-connected disabilities, even when 
his disability is assessed in the context of subjective factors 
such as his occupational background and level of education.  
Therefore, a total disability rating for compensation purposes 
based on individual unemployability is not warranted in this 
case.


ORDER

Entitlement to service connection for bilateral wrist disorders 
is denied.

Entitlement to a total disability rating based on individual 
unemployability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


